Citation Nr: 0428360	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  95-07 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include patellofemoral syndrome, claimed as a residual of 
Henoch-Schonlein purpura.


REPRESENTATION

Appellant represented by:	Rebecca Wong, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to November 
1985.  Further, the record reflects that he had additional 
service in the National Guard, which included a period of 
active duty for training (ACDUTRA) from March 20, 1993, to 
April 3, 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1994 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

This case was previously before the Board in August 1998, 
September 1999, and February 2002.  In August 1998, the Board 
found that the claim was well grounded, and remanded the case 
for the RO to consider the merits of the claim pursuant to 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Board 
decisions dated in September 1999 and February 2002 have been 
vacated and remanded by orders of the Court of Appeals for 
Veterans Claims (Court). 
   

FINDINGS OF FACT

The veteran's disability of the right knee, to include 
patellofemoral syndrome, began during active service.


CONCLUSION OF LAW

Service connection for a right knee disability, to include 
patellofemoral syndrome, is warranted.  38 U.S.C.A. §§ 
101(24), 1131 (West  2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant the claim on appeal.  Therefore, no further 
notice or development is needed.

Factual Background

The veteran contends that he has right knee disability 
incurred during a period of ACDUTRA in March 1993.  The 
evidence on file confirms that he was on ACDUTRA from March 
20, 1993 to April 3, 1993.  Further, the service medical 
records pertaining to that period of service show that he had 
multiple joint complaints, including bilateral knee pain and 
swelling.  He was also noted to have a skin rash.  Service 
medical records dated in May and June 1993 show that he was 
soon thereafter assessed with Henoch-Schonlein purpura with 
multiple arthralgias.  Knee and ankle X-rays conducted in 
June 1993 were within normal limits.  Subsequent records note 
continued complaints of bilateral knee pain, synovitis, 
persistent arthralgia, fatigue and malaise.  

Various private and VA medical records are also on file, 
dated from 1993 to 1998, to include VA medical examination 
reports.  Among other things, these records show treatment on 
various occasions for right knee symptoms, including pain.

The veteran underwent a VA joints examination in October 
1994.  At this examination, the veteran reported that he 
first noticed pain in his right knee when he was in the 
National Guard in March 1993.  He reported that this knee 
pain was followed by a rash, pain in both knees, and swelling 
in his lower extremities.  He indicated that he began taking 
Prednisone and that most of his joint pain had resolved, 
although he continued to have right knee pain.  Further, he 
described his right knee as occasionally popping and 
cracking; and indicated that it would sometimes lock and 
swell.  However, as far as he knew, he had never injured that 
knee.

Following examination of the veteran's right knee, the 
examiner diagnosed "[k]nee pain ever since the National Guard 
in 3-93."  The examiner opined that the veteran had mild 
patellofemoral syndrome with possible mild chondromalacia and 
also possible lateral meniscal tear of the right knee.  The 
examiner further opined that most of the veteran's symptoms 
were due to the lateral meniscal tear.  Finally, the examiner 
opined that "since [the veteran's] symptoms have been present 
in the right knee ever since the National Guard camp, I would 
assume this was injured at that time."

In September 1997, the veteran underwent a right knee 
arthroscopy and lateral release.  During surgery, extensive 
grade III-IV chondromalacia changes on the lateral facet of 
the patella were observed.  There were corresponding changes 
on the femoral surface as well.  During surgery, the knee 
joint tilted slightly on flexion.  There was no pathology of 
the medial compartment, the medial gutter, the anterior 
cruciate ligament, the posterior cruciate ligament, the 
lateral compartment, and the lateral gutter.  The 
patellofemoral cartilage was "smoothened flat" during the 
operation.  The post-operative diagnosis was chondromalacia 
patella.  

In October 1998, the veteran underwent a new VA joints 
examination of his right knee.  The examiner noted that the 
veteran's service military records and claims folder had been 
reviewed in conjunction with this examination.  At this 
examination, the veteran recounted the circumstances of the 
March 1993 incident in which he was hospitalized for a rash 
and swelling of the knees, ankles, and feet.  He also 
described the subsequent pain he felt in his joints, 
including the knees.  It was noted that the working diagnosis 
at that time was skin rash due to Henoch-Schonlein purpura 
versus drug rash, with a secondary diagnosis of acute 
arthritis of the ankles and knees.  The examiner summarized 
the veteran's service medical records, and noted, in part, 
that there was no documentation that the veteran had 
sustained a traumatic injury to either knee joint or patella 
during military service.  Further, the examiner summarized 
the veteran's post-service medical records, including the 
fact that the veteran took anti-inflammatory drugs after the 
rash and had right knee surgery in September 1997.  The 
veteran's current complaints of knee pain were also noted.

Following examination of the veteran's right knee, the 
examiner diagnosed chondromalacia patella, bilateral knee, 
moderately severe, now status post arthroscopy with 
arthroplasty.  The examiner also opined that this condition 
was not related to the veteran's other diagnoses, including 
Henoch-Schonlein purpura, which manifested itself with joint 
pain.  Moreover, the examiner made the following comments:

This examiner is unable to document any damage or 
tear to the lateral meniscus of the right knee.  
This examiner was unable to identify any traumatic 
event documented during military service to either 
knee.  Furthermore, this examiner finds no 
association between this veteran's development of 
chondromalacia patella and the inflammatory 
process during March 1993.  More specifically, the 
patellofemoral joint cartilage has no blood flow.  
Therefore, with a serum sickness-like reaction, 
the only possible inflammation would not be in 
cartilage but would be in synovial tissue that has 
adequate arterial capillary and venial flow.  
Current chondromalacia patella, especially with 
this veteran's genu recurvatum in anatomic 
position of both knees with large Q angles 
bilaterally, is believed unrelated.

In an August 2003 letter, a private physician of the 
veteran's, R.M., M.D., wrote that there was no doubt in his 
mind that the veteran had his onset of Henoch-Schonlein 
purpura while he was at his boot camp.  He described the 
future implications of having had the disease and noted that 
up to fifty percent of patients that have this disease have 
recurrence.  

R.M., M.D., submitted a follow-up letter on behalf of the 
veteran in September 2004.  He wrote the following in support 
of his view that the veteran's Henoch-Schonlein purpura (HSP) 
began during service:

In preparing this letter, I reviewed [the 
veteran's] Claims File, a copy of which he made 
available to my office.  It is clear from those 
records that he had HSP and that it started while 
he was in camp.  One record, dated March 28, 1993, 
indicates his treatment and diagnosis for this 
condition while in service.  After this diagnosis 
and his discharge, the records show that [the 
veteran] continued to get treatment for the HSP at 
Affiliated Medical Center in Willmar, Minnesota.  
When the pain did not resolve itself, [the 
veteran] applied for veteran benefits in the fall 
of 1994.  The VA doctor who examined him, Dr [T.], 
believed that the injury to [the veteran's] knees 
had arisen out of his active duty training in 
March 1993.  He also diagnosed him with mild 
patellofemoral syndrome with possible mild 
chondromalacia and also probably lateral meniscal 
tear of the right knee.  After thoroughly reading 
all of the medical records and progress notes, it 
is obvious that Dr. [T.] believed that the 
patellofemoral syndrome and chondromalacia patella 
disease started concurrently with his HSP.  While 
it may not have started the exact second that he 
got his HSP, it is obvious from his history that 
his HSP evolved into both the patellofemoral 
syndrome and the chondromalacia patella so they 
are directly related.

[The veteran] was diagnosed with HSP while on 
active duty.  His symptoms definitely started 
while he was at the National Guard camp, as 
documented in his service medical records.  There 
may never be any scientific evidence that anything 
he did at camp caused the HSP or the 
chondromalacia patella, however, it is clear that 
the onset of the disease occurred while he was in 
service.  It is also clear that [the veteran] 
continues to suffer from chronic knee pain and has 
since that date.  The pain eventually resulted in 
a diagnosis of chondromalacia patella, which is 
also an ongoing condition.  

In my medical opinion the chondromalacia patella 
is either a sequela to the HSP or is a 
complication of that initial disease.  As a result 
of his current disability, right knee disorder 
with chondromalacia patella and a lateral meniscus 
tear, to the best of my medical certainty, are the 
result of the HSP incurred during service....  

Dorland's Illustrated Medical Dictionary defines Henoch-
Schonlein purpura as a form of nonthromocytopenic purpura 
probably due to a vasculitis of unknown cause, most commonly 
observed in children and associated with a variety of 
clinical symptoms including  urticaria and erythema, 
arthropathy and arthritis, gastrointestinal symptoms, and 
renal involvement.  See Dorland's Illustrated Medical 
Dictionary (28th ed.1998) 

Law and Regulations

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty for training.  
38 U.S.C.A. §§ 101(24), 1131.  When a disability is thus 
incurred, the period of service is considered active 
military, naval, or air service.  38 U.S.C.A. § 101(24).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The service medical records include fairly firm diagnoses of 
HSP that arose during the veteran's period of active duty for 
training in March 1993, with associated multiple joint pain.  
Over time, it appears, much of the joint pain resolved, with 
the exception of the veteran's right knee.  Based on the 
service medical records, there appears to be little doubt 
that the veteran incurred HSP during his period of active 
duty for training in 1993.  The question is whether his 
current right knee disability was incurred during this period 
also, either as a residual of HSP or as due to a traumatic 
injury to the knee.  There appears to be no evidence or even 
contention of right knee trauma during this period.  As to 
whether it is a residual of HSP, the evidence is decidedly 
mixed.  An October 1998 VA examiner opined that the veteran's 
current right knee disability was not related to his in-
service HSP, but does not appear to have offered a direct 
opinion as to whether the right knee condition was incurred 
during active duty for training.  A treating physician of the 
veteran has offered an opinion that the veteran's right knee 
problems are a residual of HSP that began during service.  
These latter two opinions are both based on a review of the 
claims file and examination of the veteran, and include 
substantial (although conflicting) medical rationales.  Thus, 
the evidence is in relative equipoise as to whether the 
veteran's right knee disability is due to in-service HSP.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  An October 1994 VA examiner essentially 
opined that because the veteran's right knee complaints began 
during service, his right knee disability was most likely 
incurred during that time, which lends further support for a 
grant of service connection.         

In view of the foregoing, the Board finds that the evidence 
supports the grant of service connection for a right knee 
disorder, to include patellofemoral syndrome.


ORDER

Service connection for a right knee disorder, to include 
patellofemoral syndrome, is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



